MEMORANDUM **
Ismael Camacho appeals his conviction by guilty plea and sentence for one count of importation of marijuana, in violation of 21 U.S.C. §§ 952 and 960. Camacho’s contention that section 960 is unconstitutional is foreclosed by United States v. Hernandez, 314 F.3d 430, 437-438 (9th Cir.2002). His contention that mens rea is required as to drug type and quantity is foreclosed by United States v. Carranza, 289 F.3d 634, 644 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.